United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 18, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60584
                          Summary Calendar


JOSE DAVID MORALES-GUERRA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 314 975
                        --------------------

Before BENAVIDES, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Jose David Morales-Guerra (Morales), a citizen of El

Salvador, petitions for review of an order of the Board of

Immigration Appeals (BIA) affirming the immigration judge’s (IJ)

denial of Morales’s application for withholding of removal under

the Immigration and Nationality Act (INA).

     This court usually reviews only the BIA’s decision, not that

of the IJ, except to the extent that the IJ’s decision influences

the BIA.   Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).

Because the BIA adopted and affirmed the IJ’s decision, however,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60584
                                  -2-

the IJ’s decision is the final agency determination for judicial

review.   Id.

     To obtain withholding of removal under the INA, an applicant

“must show that it is more likely than not that his life or

freedom would be threatened by persecution,” based on his

political opinion, race, religion, nationality, or membership in

a particular social group.    Efe v. Ashcroft, 293 F.3d 899, 906

(5th Cir. 2002) (quotation marks omitted).     We review for

substantial evidence the determination that an alien is not

entitled to withholding of removal.    See id. at 905-06.

     Morales contends that the IJ erred by determining that he

had not shown it was more likely than not he would be subjected

to persecution because of his former employment as a police

officer, if he returned to El Salvador.     The record does not

compel a finding that Morales met his burden to show that he was

entitled to withholding of removal under the INA.     See Roy v.

Ashcroft, 389 F.3d 132, 138-39 (5th Cir. 2004).     Thus, Morales

has failed to show that the IJ’s decision was not supported by

substantial evidence.   See Mikhael, 115 F.3d at 302.

     The petition for review is DENIED.